Title: To James Madison from Tobias Lear, 22 March 1802
From: Lear, Tobias
To: Madison, James


No. 22
Sir,
Cape François March 22d: 1802.
I yesterday received the duplicate of the letter which you did me the honor of writing on the 26th of feby.
I hope my conduct, which you will find detailed under date of the 21t of feby, will meet the approbation of the President. Keeping in view the interest of our Citizens here, as well as the relation in which our nation stands with the Fr. Republic, I have endeavoured to conciliate the esteem of the Governmt. here, and, at the same time, ma[i]ntain the rights of our Citizens. The intemperate conduct and expressions of many Am. Captains and others, have not seconded my views; and many delays and vexations have been experienced by our Vessels. Upon the whole, however, I have ma[i]ntained my ground, altho’ I meet with bitter censures from those, whose imprudence, if not check’d, wd. have created serious difficulties. I have reason to think I stand well with the Genl. in Chief, the Prefect, and other principal officers: And, difficult and delicate as my situation is, I shall persevere in the conduct I have hitherto pursued.
The General in Chief has been absent since the 17th of feby, which is one reason of the inconveniencies we have experienced; as the Island is under military law, he is the only person to whom we can look for effectual relief in difficult cases.
An Embargo has been laid on all Vessels in Port, by order of Genl. Boyer, who commands here, since the 8th inst. He yesterday informed me he wd. permit ten Am. Vessels to sail; and I hope others will be permitted to depart as they may be ready.
Admiral Guanteaume sailed about ten days ago, with six ships of the line, it is said for France. Admiral La Touch commands at Port au Prince: And the Admiral in Chief, Villaret, left this place two days ago, in a frigate, for Port au Prince, to see the Genl. in Chief. He is about to sail for the U. States, as soon as he returns, with 5 or 6 ships of the line, it is said, for provisions &c. and that he will return again on this Station.
The Blacks have been in great force in the neighbourhood of the City, for some time past. They have completely devastated the Country about the Cape: And the force here is so small, that we have been in a state of seige: And many who were not acquainted with the strength of the place, have been in constant expectation of an Attack.
Three of the black Generals, vizt. Clerveau, Maurepas, and Paul Louverture, brother of the Genl. and who has commanded at Santo Domingo, have surrendered, with part of their troops: but there appears no immediate prospect of reducing the Island to complete subjection. The principal part of the Fr. force is in the South.
It is true that a force is destined to take possession of Louisiana. It is reported that General Barnadotte with 10 ships [of] the line is daily expected here on his way to take possession of that country. That this will be done I have no doubt but in the present state of the island all the force which [may] arrive here will be kept for the present.
I enclose an order for releiving provisions & Lumber from duties for 3 months—also a recital of facts made by the Municipality respecting the burning the Cape &c.
The number of Am. Vessels now in port are about 75, and they are daily arriving. I expect the adventurers hither will sacrifice much property. For if the Govermt. shd. decline to take the provisions, they wd. not sell for their first cost. Dry Goods are a perfect drug. With sentiments of the highest respect and purest attachment, I have the honor to be Sir, Your most obedt sert
Tobias Lear.
P. S. It is probable I shall make a visit to the U. States after the Genl. in Chief shall have returned hither, and the Am. Affairs are put in a regular train.
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 4); FC (ibid.). RC marked “Duplicate”; docketed by Brent. Italicized words are those encoded by Lear and decoded here by the editors using a key from the Lear family papers (owned by Stephen Decatur, Garden City, N.Y., 1958). Words in square brackets were omitted in coding in the RC and are supplied from the FC. RC decoded interlinearly by JM. For enclosures, see n. 7.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:489–90.



   
   Lear was probably referring to his dispatch no. 21, which was dated 28 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:499–522).



   
   Honoré-Joseph Ganteaume (1755–1818) went to sea at fourteen, served in the French navy under the comte d’Estaing during the American Revolution, and rose to the rank of admiral during the Napoleonic Wars. In January 1802 he left France as commander of a squadron of ships carrying arms to Saint-Domingue (Tulard, Dictionnaire Napoléon, p. 773).



   
   Louis-René-Madelène Le Vassor de La Touch-Tréville (1745–1804) saw combat in the naval battles of the American Revolution. He commanded a squadron in the Saint-Domingue expeditionary force (Biographie universelle [1843–65 ed.], 42:10–12).



   
   Louis-Thomas Villaret-Joyeuse (1748–1812) was a veteran of the French naval wars with Great Britain in the Indian Ocean and the Far East as well as numerous naval battles of the revolutionary wars. Tapped to head the naval forces for the Saint-Domingue expedition, Villaret later served as captain general of Martinique (1802–9) and governor general of Venice (1811–12) (Tulard, Dictionnaire Napoléon, p. 1725).



   
   Generals Clairveaux and Jacques Maurepas—who had fought with Toussaint since 1793—and Paul L’Ouverture, Toussaint’s brother, surrendered to the French authorities and took rank in Leclerc’s army, where they led troops against their former comrades (Robert Debs Heinl, Jr., and Nancy Gordon Heinl, Written in Blood: The Story of the Haitian People, 1492–1971 [Boston, 1978], pp. 67, 105; James, Black Jacobins, pp. 310–12, 346).



   
   Lear enclosed letters to him from the chief of naval administration at Cap Français, 18 Ventôse an X (9 Mar. 1802) (1 p.; in French), and Charles-Cézar Télémaque, 14 Ventôse an X (5 Mar. 1802) (1 p.; in French) (both filed after Lear’s dispatch no. 23 to JM, 29 Mar. 1802).


